Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered October 15, 2002, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his application to review the personnel files of a police officer witness since he failed to present “some factual predicate” supporting such disclosure (People v Gissendanner, 48 NY2d 543, 550 [1979]; see People v Andino, 291 AD2d 242 [2002]; People v Davis, 203 AD2d 300 [1994]; People v Valentine, 160 AD2d 325 [1990]; Civil Rights Law § 50-a). Moreover, the Supreme Court properly curtailed the defendant’s cross-examination of that witness regarding his motive to falsify. The Supreme Court has broad discretion to limit cross-examination when questions are repetitive, irrelevant or only marginally relevant, concern collateral issues, or threaten to mislead the jury (see Delaware v Van Arsdall, 475 US 673, 679 [1986]; People v Sul, 234 AD2d 563 [1996]; People v Turner, 243 AD2d 742 [1997]; People v De Jesus, 189 AD2d 774 [1993]).
Further, the Supreme Court providently exercised its discretion in considering the defendant’s presentence investigation report wherein the defendant denied possessing drugs as a factor in imposing a higher sentence. It is evident from the record that the Supreme Court considered the statement indicative of the defendant’s lack of remorse and unwillingness to accept responsibility for his crime (see People v Burk, 220 AD2d 891 [1995]; People v Barnes, 219 AD2d 527, 528 [1995]).
The defendant’s remaining contentions are without merit (see *395People v Ali, 301 AD2d 609 [2003]; People v Mojica, 239 AD2d 609 [1997]; People v Marchese, 224 AD2d 341 [1996]). Krausman, J.P., Schmidt, Cozier and Mastro, JJ., concur.